Name: Commission Regulation (EC) No 1843/94 of 27 July 1994 opening a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 94 Official Journal of the European Communities No L 192/5 COMMISSION REGULATION (EC) No 1843/94 of 27 July 1994 opening a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas 200 000 tonnes of durum wheat, held by the Italian intervention agency, should be put up for sale for export ; Whereas special rules must be laid down to ensure that the operations are properly carried out and monitored ; Whereas to that end the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operation takes place smoothly and that the Commission is kept informed ; Whereas the monitoring arrangements should accordingly be supplemented by the possibility of a sample being taken in the presence of both parties ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, 2. The regions in which the 200 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 2131 /93 , until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 0 ­ Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 2131 /93 the time limit for submission of tenders under the first partial invitation to tender shall expire on 3 August 1994 at 12 a.m. (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 12 a.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 28 September 1994. 4. The tenders shall be lodged with the Greek inter ­ vention agency. Article 5 The Italian intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be made as specified in the table in Annex II to this Regulation , to the telex or telefax numbers in Annex III . HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency may, on the conditions laid down in Regulation (EEC) No 2131 /93, open a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of durum wheat to be exported to all third countries . Article 6 1 . The successful tenderer shall notify the storer and the Italian intervention agency in writing at least five working days in advance of his intention to remove the merchandise . 2 . Before the lot awarded is removed, the Greek inter ­ vention agency and the successful tenderer shall take a reference sample in accordance with the method laid down in Commission Regulation (EEC) No 689/92 (6). (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22 . (3) OJ No L 191 , 31 . 7. 1993, p . 76 . (&lt;) OJ No L 21 , 26 . 1 . 1994, p . 1 . 0 OJ No L 331 , 2. 12. 1988 , p . 1 . (6) OJ No L 74, 20. 3 . 1992, p . 18 . No L 192/6 Official Journal of the European Communities 28 . 7. 94 Where the final results of the analysis of the sample indi ­ cate a significant difference between the quality of the durum wheat to be removed and the quality as described in the notice of invitation to tender referred to in Article 1 of this Regulation, the successful tenderer may refuse the merchandise . A significant difference shall be a specific weight of less than 76 kg/hi, a level of broken grains of more than 9 % and a discrepancy of one percentage point for the mois ­ ture content, 10 points for the Hagberg falling index, one percentage point for the protein content, 10 percentage points for the grains which have lost their vitreous aspect, half a percentage point for the impurities referred to under B.2, B.3 and B.4 and half a percentage point for the impurities referred to under B.5, the percentage admis ­ sible for noxious grains, damaged grains and ergor, however, remaining as laid down in the Annex to Regula ­ tion (EEC) No 689/92. 3 . Where the analysis of the reference sample referred to in paragraph 2 indicates that the quality is different from the quality required under the invitation to tender, and where that quality is nevertheless within the limits laid down in paragraph 2 :  the intervention agency shall inform, that same day, the Commission departments thereof in accordance with Annex III, as well as the storer and the successful tenderer,  the successful tenderer may : (a) either accept to take over the lot with its characte ­ ristics as established ; (b) or refuse to take over the lot in question . In that case the successful tenderer shall inform, that same day, the intervention agency and the Commission thereof in accordance with Annex IV. Once these formalities have been fulfilled, he shall be immediately released from all his obligations relating to the lot in question, including the secu ­ rities. The lot in question shall then be put up for sale again under a future invitation to tender at the quality esta ­ blished. 4. Where the analysis of the reference sample referred to in paragraph 2 indicates that the quality is lower than the limits laid down in paragraph 2 :  the intervention agency shall inform, that same day, the Commission departments thereof in accordance with Annex III, as well as the storer and the successful tenderer,  the successful tenderer shall give official notice, that same day, to the intervention agency of the impossibi ­ lity of taking over the lot in question and shall inform the Commission thereof, that same day, in accordance with Annex IV. Once these formalities have been fulfilled, he shall be immediately released from all his obligations relating to the lot in question, including the securities . 5 . All risks and storage costs shall be borne by the successful tenderer from the time of removal. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission 28 . 7. 94 No L 192/7Official Journal of the European Communities ANNEX I (tonnes) Place of storage Quantity Ravenna 6 809,509 Ferrara 3 770,000 Ancona 20 369,110 Macerata 2 874,778 La Spezia 732,580 Siena 1 280,000 Grosseto 4 080,61 5 Napoli 15 647,468 Potenza 3 241,323 Bari 17 007,260 Foggia 24 838,619 Catanzaro 69 3 1 4,0 1 9 Palermo 2 661,159 Siracusa 10 273,920 Catania 10 871,480 Caltanissetta 4 774,180 Agrigento 1 453,980 ANNEX II Standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian intervention agency (Regulation (EC) No 1843/94) 1 I 2 J 3 J 4 J 5 6 I 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) pr reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are (DG VI-C-1 ) :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32  296 10 97  295 25 15. 28 . 7. 94No L 192/8 Official Journal of the European Communities ANNEX IV Communication of refusal of lots under the standing invitation to tender for die export of 200 000 tonnes of durum wheat held by the Italian intervention agency Article 6 (3) or (4) of Regulation (EC) No 1843/94  Name of successful tenderer :  Date of award of contract :  Date of refusal of lot by successful tenderer : Lot Quantity Address No in tonnes of silo Reason for refusal to take over  % mitadine grains  Specific weight (kg/hi)  Hagberg  % proteins (in dry matter)  % miscellaneous impurities (Schwarzbesatz)  % grains affected with fusariosis and/or mottled grains  % broken grains  % of matter which is not durum wheat of unim ­ paired quality  Other I